Oldham, C.
The former opinion in this case is found in 64 Nebr., 62. The opinion fully sets forth the issues involved in this controversy; hence a restatement is unnecessary. Each of the litigants seem dissatisfied with the conclusion reached on the former hearing. Plaintiffs in error file a motion asking for a modification of the judgment and a direction to the trial court to enter judgment for plaintiffs. De*112fendant in error requests a rehearing on the constitutionality of section 97, chapter 16, Compiled Statutes,* and on various other questions. In answer to this joint request a rehearing has been allowed.
. We do not think the request of plaintiffs in error for a modification of the judgment should be granted, in view of the fact that defendant’s answer to the amended petition, on which the cause proceeded to trial in the court below, did state a good defense on the theory that plaintiffs had received from the former county judge of Lancaster county their due proportion of the condemnation money deposited by defendant with that officer. While it is true that defendant did not introduce any testimony tending to support this defense, yet it was excusable for such failure in view of the fact that the trial court directed a verdict for defendant at the close of plaintiffs’ testimony.
A re-examination of the former opinion fully satisfies us with the conclusions reached. We do not think that the author of the opinion intended to question the constitutionality of section 97, chapter 16, Compiled Statutes. What he holds with reference to this section is, in substance, that any construction of this statute which would authorize the taking of private property for public use by delivering an award of damages to an officer or to a person not of the choice of the property owner would be in conflict with section 21, article 1, constitution of Nebraska; and, further, he holds that the provision of this section of the statute which permits the deposit of damages. awarded with the county judge only intends to provide for a security for the payment of the damages to the property owner, and that such deposit does not constitute a payment, and that ■ construed in this light, section 97, supra, is not in conflict with the provisions of the constitution, but that otherwise it would be. This view seems to be supported by the holdings in Redman v. R. Co., 33 N. J. Eq., 165; Martin v. Tyler, 60 N. W. Rep. [N. D.], 392; Vilhac v. Stockton & I. R. Co., 53 Cal., 208; Covington S. R. T. R. Co. v. Piel, 8 S. W. Rep. [Ky.], 449; Carrico v. *113Calvin, 17 S. W. Rep. [Ky.], 854. We tliink that the conclusion of the learned commissioner set forth in the former opinion, that the money deposited with the county judge while condemnation proceedings are pending is placed there at the instance and for' the benefit of the railroad company, and, if lost through the mistake or unfaithfulness of the officer, the railroad company, and not the landowner, must bear the loss, is sound in principle and is fully supported by the authorities cited in his opinion. Blackshire v. Atchison, T. & S. F. R. Co., 13 Kan., 514; White v.Wabash, St. L. & P. R. Co.,20 N.W. Rep. [Ia.], 436.
The doctrine announced in White v. Wabash, St. L. & P. R. Co., supra, has been adhered to by the supreme court of Iowa in the more recent case of Burns v. Chicago, Ft. M. & D. M. R. Co., 81 N. W. Rep., 794, 795, in which it said: “We are not inclined to open for further consideration the questions determined in White v. R. Co., 64 Ia., 281, 20 N. W. Rep., 436. It was there held that money paid to the sheriff in ad quod damnum proceedings was by way of security to the landowner, and was not payment to him, and that the latter’s Title' and right of possession can he extinguished only by the payment of the damages assessed.’ In other words, nothing short of actual payment, or its equivalent, to the owner, of the damages assessed, constitutes compensation for property wrested from him under the power of eminent domain.”
The defendant in error asks us to review the holding of the court proper in overruling its motion to quash the bill of -exceptions; but we have examined the ruling, and are satisfied that it was right and should not be disturbed.
It is therefore recommended that the former opinion in this case be adhered to.
Barnes and Pound,* 00., concur.
By the Oourt: For the reasons stated in the foregoing opinion, the former opinion in this case is adhered (o.
_Former judgment adhered to.

 Cobbey’s Annotated Statutes, sec. 9973.